UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K /A Amendment 1 CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 December 14, 2011 Date of Report (Date of earliest event reported) AQUENTIUM, INC. (Exact name of registrant as specified in its charter) Delaware 000-23402 11-2863244 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 5188 Western Way, Perris, California (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: 951-657-8832 o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Section4 - Matters Related to Accountants and Financial Statements Item 4.01 Changes in Registrant’s Certifying Accountant. (a) On December 14, 2011, and acting upon a decision to change accountants recommended and approved by the Registrant's Board of Directors, the Registrant dismissed De Joya Griffith & Company, of Las Vegas, Nevada, which has audited the financial statements of the Company for the years ending September 30, 2010.A copy of the dismissal letter sent by the Registrant to De Joya Griffith & Company is attached hereto as Exhibit 16 .1. De Joya Griffith & Company report on the Registrant's financial statements for the year s ended September 30, 2010 and 2009 , did not contain any adverse opinion or disclaimer of opinion and was not qualified as to audit scope or accounting principles; however, such year-end report did contain a modification paragraph that expressed substantial doubt about the Registrant's ability to continue as a going concern. During the fiscal year ended September 30 2010, the latest fiscal year audited by De Joya Griffith & Company, and during the period from September 30, 2009 to December 14, 2011, the date of the Registrant's dismissal of De Joya Griffith & Company, (i) there were no disagreements between the Registrant and De Joya Griffith & Company on any matter of accounting principles or practices, financial statement disclosure or auditing scope or procedure which, if not resolved to the satisfaction of De Joya Griffith & Company, would have caused De Joya Griffith & Company to make reference to the subject matter of the disagreement in connection with its reports and (ii) there were no “reportable events,” as described in Item 304(a)(1)(iv) of Regulation S-K of the Securities Exchange Act of 1934, as amended. The Registrant has authorized without limitation De Joya Griffith & Company, its former accountant, to respond fully to the inquiries of the successor accountant concerning any matter falling within the scope of the successor accountant's services to be provided to the Registrant. The Registrant is not aware of any issues that had not been resolved to the satisfaction of De Joya Griffith & Company, prior to the Registrant's dismissal of De Joya Griffith & Company on December 14, 2011. (b) On December 14, 2011, and acting upon a decision to change accountants recommended and approved by the Registrant's Board of Directors, the Registrant engaged Johnson, Mattson, Peterson, Mathias & C., of Buffalo, Minnesota, to audit the Registrant’s financial statements for all periods subsequent to September 30, 2011. 2 During the Registrant's two most recent fiscal years, and any subsequent interim period prior to engaging the successor accountant identified herein, neither the Registrant nor anyone acting on its behalf consulted the newly engaged accountant regarding (i) the application of accounting principles to a specified transaction, either completed or proposed; (ii) the type of audit opinion that might be rendered on the Registrant's financial statements; (iii) any matter that was the subject of a disagreement between the Registrant and De Joya Griffith & Company, or (iv) any other matter. The Registrant has requested the newly engaged accountant to review the disclosure required by this Item 4 .01 before it is filed with the Commission and has provided the newly engaged accountant the opportunity to furnish the Registrant with a letter addressed to the Commission containing any new information, clarification of the Registrant's expression of its views, or the respects in which it does not agree with the statements made by the Registrant in this Current Report. The newly engaged accountant has indicated to the Registrant that no such letter will be issued. Concurrently with its filing of this current report with the Commission, the Registrant has provided the former accountant with a copy of the disclosures it is making in response to this Item 4 .01, together with a request that the former accountant furnish the Registrant with a letter addressed to the Commission stating whether it agrees with the statements made by the Registrant herein and, if not, stating the respects in which it does not agree. The Registrant has requested the former accountant to provide any such letter as promptly as possible so that the Registrant can file the letter with the Commission within ten business days after the filing of this current report.If any such letter is received from the former accountant, the Registrant shall amend this current report to include such letter received from the former accountant within two business days of receipt. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS (a) The exhibits listed in the following Exhibit Index are filed as part of this current report, except as otherwise indicated in the footnotes to such index. Exhibit No. Document 16.1 Letter from De Joya Griffith & Company, LLC 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: January 6 , 2011 AQUENTIUM, INC. By: /s/ Mark T. Taggatz Mark T. Taggatz, President 4
